UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- CitizensSelect Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 04/30 Date of reporting period: 10/31/16 The following N-CSR relates only to the Registrant's series listed below and does not relate to any series of the Registrant with a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR will be filed for any series with a different fiscal year end, as appropriate. Dreyfus Prime Money Market Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Prime Money Market Fund SEMIANNUAL REPORT October 31, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the Chief Executive Officer 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 8 Statement of Operations 9 Statement of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 15 FOR MORE INFORMATION Back Cover Dreyfus Prime Money Market Fund The Fund A LETTER FROM THE CHIEF EXECUTIVE OFFICER Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Prime Money Market Fund, covering the six-month period from May 1, 2016 through October 31, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks and bonds generally advanced over the reporting period despite concerns about global economic conditions. In the wake of earlier market declines, investor sentiment improved dramatically over the spring of 2016 when U.S. monetary policymakers held short-term interest rates steady, other central banks eased their monetary policies further, and commodity prices rebounded from depressed levels. A referendum in the United Kingdom to leave the European Union triggered brief bouts of market turbulence in June, but the market rally resumed and several broad measures of stock market performance set record highs in July and August. Equities later gave back some of their gains amid uncertainty regarding U.S. elections and potential interest rate hikes. In the bond market, robust investor demand for competitive levels of current income generally continued to send yields of high-quality sovereign bonds lower and their prices higher. The outcome of the U.S. presidential election and ongoing global economic headwinds suggest that uncertainty will persist in the financial markets over the foreseeable future. Some asset classes and industry groups may benefit from a changing economic and political landscape, while others probably will face challenges. Consequently, selectivity could become a more important determinant of investment success. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation November 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period from May 1, 2016 through October 31, 2016, as provided by James O’Connor, Portfolio Manager This semiannual report for Dreyfus Prime Money Market Fund covers the six-month period ended October 31, 2016. During the reporting period, the fund’s Class A shares produced an annualized yield of 0.37%, Class B shares yielded 0.22%, Class C shares yielded 0.01%, and Citizens shares yielded 0.37%. Taking into account the effects of compounding, the fund’s Class A, Class B, Class C, and Citizens shares produced annualized effective yields of 0.37%, 0.22%, 0.01%, and 0.37%, respectively. Low inflation and international economic instability prompted the Federal Reserve Board (the “Fed”) to leave short-term interest rates unchanged over the reporting period, but money market yields generally climbed modestly in anticipation of future rate hikes. U.S. Economy Appeared to Gather Momentum The reporting period began in the midst of generally positive economic data, including a stabilizing international economic environment and a rebound in previously depressed commodity prices. Nonetheless, economic data proved mixed in May. Only 24,000 new jobs were created during the month even as the unemployment rate declined to 4.7%. Housing starts and sales also moderated. In contrast, food service and retail sales remained strong, and the manufacturing sector continued to expand. Inflation increased at a 2.4% annualized rate as fuel prices continued to rebound. Global investors became more cautious in June amid uncertainty ahead of a referendum to decide the United Kingdom’s membership in the European Union (EU). Stocks and bonds experienced heightened turmoil when British citizens voted to leave the EU, but financial markets bounced back relatively quickly. Meanwhile, an unexpectedly robust 271,000 U.S. jobs were created during the month. The unemployment rate moved higher to 4.9%, reflecting the addition of more job seekers to the labor force. The manufacturing and service sectors continued to expand during the month. Yet, the U.S. Department of Commerce reported that GDP grew at a mild 1.4% annualized rate over the second quarter of 2016. Robust job growth continued in July with the addition of 252,000 more positions, and the unemployment rate remained unchanged. Average hourly earnings increased to 2.6% above year-ago levels while the personal savings rate declined. The manufacturing and service sectors continued to expand, albeit at slower rates than in June. August brought some disappointing economic news, including a decline in new job creation to 176,000 positions while the unemployment rate stayed at 4.9%. Activity in the manufacturing and service sectors weakened, with the manufacturing index contracting after five consecutive months of expansion. Retail sales and housing starts also moderated. In September, 191,000 new jobs were added and the unemployment rate ticked higher to 5.0%. The manufacturing sector of the economy expanded in the wake of August’s mild contraction, and the service sector grew for the 80th consecutive month, driven by gains reported by all 14 industries measured by the Non-Manufacturing ISM Report on Business. On the other hand, consumer confidence fell to its lowest level in a year. Housing starts fell in September for the second straight month, but an increase in building permits for new construction suggested that the decline would be temporary. For the third quarter overall, 3 DISCUSSION OF FUND PERFORMANCE (continued) the Department of Commerce estimated that U.S. GDP grew at a relatively robust 2.9% annualized rate. The financial markets proved volatile during October due to political uncertainty in advance of the U.S. election, but economic data generally remained positive. The unemployment rate ticked lower to 4.9% as an estimated 161,000 jobs were created. Home ownership trends began to improve, inflation accelerated mildly to its highest level in about two years, and quarterly corporate earnings came in higher than most analysts expected. On a more negative note, orders for durable goods declined during the month. Gradual and Modest Rate Hikes Still Expected U.S. monetary policymakers have refrained from implementing any additional rate hikes since December 2015. After its meeting in early November, the Federal Open Market Committee said, “The Committee judges that the case for an increase in the federal funds rate has continued to strengthen but decided, for the time being, to wait for some further evidence of continued progress toward its objectives.” The Fed added that it expects that “the federal funds rate is likely to remain, for some time, below levels that are expected to prevail in the longer run.” While many analysts expect the Fed to implement an additional rate hike as soon as its next meeting in December, future increases are likely to be mild. In light of the likelihood of an upcoming short-term rate hike and the implementation of regulatory reforms on money market funds in October, we have set the fund’s weighted average maturity in a range that is modestly shorter than industry averages. As always, we have maintained our focus on quality and liquidity. November 15, 2016 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term corporate, asset-backed securities holdings and municipal securities holdings (as applicable), while rated in the highest rating category by one or more NRSROs (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results. Yields fluctuate. 2 Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated, or modified at any time. Had these expenses not been absorbed, the fund’s yields would have been lower, and in some cases, seven-day yields during the reporting period would have been negative absent the expense absorption. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Prime Money Market Fund from May 1, 2016 to October 31, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2016 Citizens Shares Class B Class C Class A Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES
